As filed with the Securities and Exchange Commission on July 7, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 615 East Michigan St. Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end:October 31, 2011 Date of reporting period:April 30, 2011 Item 1. Report to Stockholders. EDGAR LOMAX VALUE FUND Semi-Annual Report April 30, 2011 Dear Fellow Shareholder: We are pleased to provide an update regarding the performance of the Edgar Lomax Value Fund through April 30, 2011 halfway through its fiscal year.It was a 6-month period during which many investors may have lowered their standards with respect to risk.The fact is, heavy government intervention in the economy (discussed more below) has apparently driven stock prices sharply higher and, thus, masked the still-fragile state of the economic recovery.Read on, however, to understand why we believe the Fund’s comparative outlook remains bright. During the past six months, the Federal Reserve (through its second round of quantitative easing, now referred to as “QE2”) continued to flood the economy with newly-created dollars further luring investors into “hot,” higher risk segments of the market, such as small- and mid-cap stocks.For example, the S&P MidCap 400® Index jumped 23.25% during the six months ended April 30, while the large-cap S&P 500® and S&P 500®/Citigroup Value (“Citigroup Value”) indexes rose 16.36% and 17.97%, respectively. In the six-month period ended April 30, 2011, the Edgar Lomax Value Fund produced a total net return of 15.08% from its solid position in “blue-chip” companies, which we believe have the ability to operate profitably even in difficult economic climates.Following is a summary of average annual total returns through this past April 30: Fund Citigroup Value S&P 500 1-year 16.67% 15.52% 17.22% 5-year 2.34% 1.00% 2.95% 10-year 3.34% 2.60% 2.82% We have clearly done well over the long term against the broad-market S&P 500, outperforming it over the past ten years; moreover, the Fund has significantly outpaced the Citigroup Value over all three time frames.Finally, the Fund’s net expense ratio is 0.94%*, while its gross expense ratio is 1.60%. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling (866) 205-0524 or visiting www.edgarlomax.com. * Figures are from the Fund’s prospectus dated 2/28/11. The Advisor has contractually agreed to waive its fees and/or absorb expenses of the Fund to ensure that Net Annual Fund Operating Expenses do not exceed 0.99% (excluding “Acquired Funds Fees and Expenses and extraordinary expenses”) through at least 2/29/12. In addition, the Advisor has voluntarily agreed to waive a portion of its investment advisory fee contingent upon the Fund’s performance versus the Citigroup Value. While the Advisor may discontinue its voluntary waiver at any time, it has no intention of doing so. Tolerating brief underperforming periods like the past six months is precisely what has allowed us to provide strong long-term performance.As the financial press is regularly reporting these days, the indexes’ recent primarily from the price increases of low-quality stocks (such as those with low dividend yields, high price-to-earnings ratios and smaller capitalizations).Our returns, however, have been achieved with high-quality companies i.e., those with solid balance sheets, long histories of consistent profitability, superior dividend yields and a current price-to-earnings ratio of just 14.0 (versus elevated S&P 500 and Citigroup Value ratios of 16.4 and 15.9, respectively).We believe that our holdings have tremendous, unrealized potential, and we do not expect such potential to go unrecognized indefinitely. Please note that the “Schedule of Investments” included in this report shows the details of the Fund’s holdings. Let’s look at a few of these investments and how they have performed over the past six months.Among big gainers during the period were our Energy holdings (Chevron, ConocoPhillips and Exxon Mobil) which rose an average 34%. They are currently enjoying record profits and share an above-average portion of it with shareholders annually in the form of dividends (2.9% average dividend yield versus an S&P 500 rate of just 1.8%).We also hold a number of Health Care stocks, including the Fund’s best performer, UnitedHealth Group, which soared 37% during the six months.Due to strong recent earnings, its price-to-earnings ratio is still under 12.On the other hand, Johnson & Johnson, with a long history of profitableoperations, logged a comparatively small 5% total return.We believe others have not yet noticed its positive attributes, and we are very pleased to collect its handsome 3.7% annual dividend yield while we wait. Thank you for your investment in the Fund.We will keep working hard to earn the confidence you have shown in us thus far.In the meantime, we hope you agree that we have met our foremost goal to bring you long-term outperformance of the market, while limiting downside volatility. Cordially, Randall R. Eley Phillip A. Titzer Chief Investment Officer Portfolio Manager Mutual fund investing involves risk; principal loss is possible.Small- and medium-capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies. Investment performance reflects expense waivers in effect.In the absence of such waivers, total return would be reduced. The opinions expressed are those of the investment advisor, are subject to change, and forecasts made cannot be guaranteed.Fund holdings and sector allocations are subject to change and should not be considered recommendations to buy or sell any security.Please see the Schedule of Investments in this report for current Fund holdings information. The Price-to-Earnings (P/E) Ratio is calculated by dividing the current price of a stock by the company’s trailing 12 months’ earnings per share. The S&P 500 Index is an unmanaged capitalization-weighted index of 500 stocks designed to represent the broad domestic economy.The S&P 500/Citigroup Value Index is a capitalization-weighted index of stocks in the S&P 500 Index which exhibit strong value characteristics.The S&P MidCap 400 Index is an unmanaged capitalization-weighted index of 400 stocks designed to represent medium-sized companies in the U.S. You cannot invest directly in an index. 2 EDGAR LOMAX VALUE FUND EXPENSE EXAMPLE at April 30, 2011 (Unaudited) Shareholders in mutual funds generally incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions; redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses. The Edgar Lomax Value Fund is a no-load mutual fund and has no shareholder transaction expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (11/1/104/30/11). Actual Expenses The first line of the table below provides information about actual account values and actual expenses, with actual net expenses being limited to 0.99% per the advisory agreement. The Advisor has voluntarily agreed to waive a portion of its advisory fee contingent upon the Fund’s performance versus the S&P 500R Value Index (see Note 4 of the Notes to Financial Statements). The amount of the voluntary waiver will depend upon the size of the Fund’s assets as of the end of each month. If the Advisor waives advisory fees under this arrangement, it has also agreed to absorb all expenses, other than advisory fees. For the six months ended April 30, 2011, the Fund’s aggregate annual operating expenses were 0.99%.Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. The Example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees. You may use the information in the first line of the table, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period’’ to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and will not help you determine the relative total costs of owning different funds, as they may charge transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Beginning Ending Expenses Paid Account Value Account Value During Period* 11/1/10 4/30/11 11/1/10 – 4/30/11 Actual Hypothetical (5% return before expenses) *Expenses are equal to the Fund’s annualized expense ratio of 0.99%, multiplied by the average account value over the period, multiplied by 181 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. 3 EDGAR LOMAX VALUE FUND INDUSTRY ALLOCATION OF PORTFOLIO ASSETS at April 30, 2011 (Unaudited) Percentages represent market value as a percentage of total investments. 4 EDGAR LOMAX VALUE FUND SCHEDULE OF INVESTMENTS at April 30, 2011 (Unaudited) Shares COMMON STOCKS: 98.28% Value Agencies, Brokerages, and Other Insurance Related Activities - 0.78% MetLife, Inc. $ Alumina and Aluminum Production and Processing - 0.60% Alcoa, Inc. Beverage and Tobacco Product Manufacturing - 1.91% Altria Group, Inc. Coca Cola Co. PepsiCo, Inc. Building Material and Garden Equipment - 1.04% The Home Depot, Inc. Lowe's Companies, Inc. Chemical Manufacturing - 17.10% Abbott Laboratories Avon Products, Inc. Bristol-Myers Squibb Co. Colgate Palmolive Co. E. I. du Pont de Nemours and Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. Procter & Gamble Co. Computer and Electronic Product Manufacturing - 9.04% Hewlett-Packard Co. Intel Corp. Raytheon Co. The accompanying notes are an integral part of these financial statements. 5 EDGAR LOMAX VALUE FUND SCHEDULE OF INVESTMENTS at April 30, 2011 (Unaudited), continued Shares COMMON STOCKS: 98.28% Value Computer and Peripheral Equipment Manufacturing - 1.86% International Business Machines Corp. $ Depository Credit Intermediation - 0.41% Capital One Financial Corp. Food Manufacturing - 5.74% Campbell Soup Co. HJ Heinz Co. Kraft Foods, Inc. - Class A Food Services and Drinking Places - 3.76% McDonald's Corp. General Merchandise Stores - 2.94% Target Corp. Walgreen Co. Health and Personal Care Stores - 5.94% CVS Caremark Corp. Wal-Mart Stores, Inc. Insurance Carriers and Related Activities - 7.60% The Allstate Corp. UnitedHealth Group, Inc. Machinery Manufacturing - 0.51% General Electric Co. Medical Equipment and Supplies Manufacturing - 1.42% Medtronic, Inc. The accompanying notes are an integral part of these financial statements. 6 EDGAR LOMAX VALUE FUND SCHEDULE OF INVESTMENTS at April 30, 2011 (Unaudited), continued Shares COMMON STOCKS: 98.28% Value Metal Ore Mining - 0.67% Freeport-McMoRan Copper & Gold, Inc. $ Motion Picture and Video Industries - 0.90% Time Warner, Inc. Petroleum and Coal Products Manufacturing - 10.80% Chevron Corp. ConocoPhillips Exxon Mobil Corp. Securities, Commodity Contracts, and Other Finance - 2.49% NYSE Euronext Semiconductor and Other Electronic Component Manufacturing - 2.92% Texas Instruments, Inc. Telecommunications - 7.41% AT&T, Inc. Verizon Communications, Inc. Transportation & Warehousing - 0.51% Lockheed Martin Corp. Transportation Equipment Manufacturing - 3.57% The Boeing Co. General Dynamics Corp. The accompanying notes are an integral part of these financial statements. 7 EDGAR LOMAX VALUE FUND SCHEDULE OF INVESTMENTS at April 30, 2011 (Unaudited), continued Shares COMMON STOCKS: 98.28% Value Utilities - 8.36% American Electric Power Co., Inc. $ Entergy Corp. Exelon Corp. Southern Co. TOTAL COMMON STOCKS (Cost $24,465,383) Shares SHORT-TERM INVESTMENTS: 1.70% Value Invesco STIT-STIC Prime Portfolio - Institutional Class, 0.02%(a) TOTAL SHORT-TERM INVESTMENTS (Cost $498,832) TOTAL INVESTMENTS IN SECURITIES (Cost $24,964,215) - 99.98% Other Assets in Excess of Liabilities - 0.02% NET ASSETS - 100.00% $ (a) Rate shown is the 7-day yield as of April 30, 2011 The accompanying notes are an integral part of these financial statements. 8 EDGAR LOMAX VALUE FUND STATEMENT OF ASSETS AND LIABILITIES at April 30, 2011 (Unaudited) ASSETS Investments in securities, at value (identified cost $24,964,215) $ Receivables Dividends and interest Fund shares sold Prepaid expenses Total assets LIABILITIES Payables Fund shares redeemed Administration fees Audit fees Advisory fees Transfer agent fees and expenses Fund accounting fees Shareholder reporting Chief Compliance Officer fee Custody fees Total liabilities NET ASSETS $ Net asset value, offering and redemption price per share [$29,396,239/2,728,100 shares outstanding; unlimited number of shares (par value $0.01) authorized] $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. 9 EDGAR LOMAX VALUE FUND STATEMENT OFOPERATIONS -For the six months endedApril 30, 2011 (Unaudited) INVESTMENT INCOME Dividends $ Interest Total investment income EXPENSES Advisory fees (Note 4) Administration fees (Note 4) Transfer agent fees and expenses (Note 4) Fund accounting fees (Note 4) Registration fees Audit Fees Legal Fees Chief Compliance Officer fee (Note 4) Trustee fees Custody fees (Note 4) Insurance expense Reports to shareholders Other expenses Total expenses Less: advisory fee waiver (Note 4) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Net change in unrealized appreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ The accompanying notes are an integral part of these financial statements. 10 EDGAR LOMAX VALUE FUND STATEMENT OF CHANGES IN NET ASSETS Six Months Ended April 30, 2011 (Unaudited) Year Ended October 31, 2010 INCREASE (DECREASE) INNET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation on investments Net increase in net assets resulting from operation DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period End of period $ $ Undistributed net investment income at end of period $ (a) A summary of share transactions is as follows: Six Months Ended April 30, 2011 (Unaudited) Year Ended October 31, 2010 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions Shares redeemed ) ) ) Net increase $ $ The accompanying notes are an integral part of these financial statements. 11 EDGAR LOMAX VALUE FUND FINANCIAL HIGHLIGHTS For a share outstanding throughout each period Six Months Year Ended October 31, Ended April 30, 2011 (Unaudited) Net asset value, beginning of period $ Income from investment operations: Net investment income Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less distributions: From net investment income ) From net realized gain on investments — — — ) ) ) Total distributions ) Net asset value, end of period $ Total return %‡ % % -34.86 % % % Ratios/supplemental data: Net assets, end of period (thousands) $ Ratio of expenses to average net assets: Before fees waived and expenses absorbed %† % After fees waived and expenses absorbed %† % Ratio of net investment income to average net assets: Before fees waived and expenses absorbed %† % After fees waived and expenses absorbed %† % Portfolio turnover rate %‡ % † Annualized ‡ Not Annualized The accompanying notes are an integral part of thse financial statements. 12 EDGAR LOMAX VALUE FUND NOTES TO FINANCIAL STATEMENTS at April 30, 2011 (Unaudited) NOTE 1 – ORGANIZATION The Edgar Lomax Value Fund (the “Fund”) is a diversified series of Advisors Series Trust (the “Trust”), which is registered under the Investment Company Act of 1940 as an open-end management investment company.The Fund’s investment objective is to seek growth of capital, with a secondary objective of providing income.The Fund began operations on December 12, 1997. NOTE 2 - SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund. These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation: All investments in securities are recorded at their estimated fair value, as described in note 3. B. Federal Income Taxes: It is the Fund’s policy to comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its taxable income to its shareholders. Therefore, no Federal income or excise tax provision is required. The Fund recognizes the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities.Management has analyzed the Fund’s tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on returns filed for open tax years 20072009, or expected to be taken in the Fund’s 2010 tax returns.The Fund identifies its major tax jurisdictions as U.S. Federal and the state of Arizona; however, the Fund is not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. C. Securities Transactions, Income and Distributions: Securities transactions are accounted for on the trade date. Realized gains and losses on securities sold are determined on a first-in, first-out basis.Interest income is recorded on an accrual basis.Dividend income and distributions to shareholders are recorded on the ex-dividend date. The Fund distributes substantially all net investment income, if any, and net realized capital gains, if any, annually.The amount of dividends and distributions to shareholders from net investment income and net realized capital gains is determined in accordance with Federal income tax regulations, which differs from accounting principles generally accepted in the United States of America.To the extent these book/ tax differences are permanent, such amounts are reclassified within the capital accounts based on their Federal tax treatment. 13 EDGAR LOMAX VALUE FUND NOTES TO FINANCIAL STATEMENTS at April 30, 2011 (Unaudited), continued D. Use of Estimates:The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets during the reporting period. Actual results could differ from those estimates. E. Reclassification of Capital Accounts:Accounting principles generally accepted in the United States of America require that certain components of net assets relating to permanent differences be reclassified between financial and tax reporting. These reclassifications have no effect on net assets or net asset value per share. F. Events Subsequent to the Fiscal Period End:In preparing the financial statements as of April 30, 2011, management considered the impact of subsequent events for potential recognition or disclosure in the financial statements. NOTE 3 - SECURITIES VALUATION The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion of changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis. Equity Securities - The Fund’s investments are carried at fair value. Securities that are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and asked prices.Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be 14 EDGAR LOMAX VALUE FUND NOTES TO FINANCIAL STATEMENTS at April 30, 2011 (Unaudited), continued valued using the NASDAQ Official Closing Price (“NOCP”).If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices.Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.Investments in open-end mutual funds are valued at their net asset value per share.To the extent, these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees.These procedures consider many factors, including the type of security, size of holding, trading volume and news events.Depending on the relative significance of the valuation inputs, these securities may be classified in either level 2 or level 3 of the fair value hierarchy. Short-Term SecuritiesShort-term securities having a maturity of less than 60 days are valued at amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of April 30, 2011: Level 1 Level 2 Level 3 Total Common Stocks Accommodation and Food Services $ $
